797 So. 2d 24 (2001)
AQUA SUN MANAGEMENT, INC., etc., Appellant,
v.
DIVI TIME LIMITED, etc., Appellee.
No. 5D00-2873.
District Court of Appeal of Florida, Fifth District.
August 17, 2001.
Rehearing Denied October 18, 2001.
R. Michael Kennedy of R. Michael Kennedy, P.A., South Daytona, for Appellant.
Scott W. Cichon of Cobb, Cole & Bell, Daytona Beach, for Appellee.
PER CURIAM.
Aqua Sun Management, Inc. (Aqua) appeals the trial court's refusal to transfer Divi Time Limited, Inc.'s (Divi) action against it to the United States District Court for the Middle District of Florida, Orlando Division. The parties had agreed to that forum selection in an earlier stipulation filed in the federal court.
Divi contends that the federal court lacks subject matter jurisdiction of its action against Aqua, but that contention is premature and requires determination by the federal court. As a general principle, a trial court must honor a mandatory forum selection clause in a contract in the absence of a showing that the clause is *25 unreasonable or unjust. Management Computer Controls, Inc. v. Charles Perry Const., Inc., 743 So. 2d 627, 631 (Fla. 1st DCA 1999).
The trial court's order is vacated and the matter remanded with instructions to transfer the action in accordance with the parties' earlier stipulation selecting the United States District Court for the Middle District of Florida, Orlando Division, in which to litigate their controversy.
ORDER VACATED; REMANDED.
SHARP, W., PETERSON and ORFINGER, R. B., JJ., concur.